Barculo, Justice.
The most obvious objection to this mo-tion is presented by the lapse of three years since the proceedings complained of. Considered as an irregularity, it is clear, that the defendant could not obtain relief by motion after the judgment had been entered one year. (2 R. S., and Code § 174;) Whitney agt. Kenyon, (7 How. Pr. Rep., 458;) Park agt. Atwell, (5 How. Pr. Rep. 381.)
The defendant’s counsel endeavors to obviate this by claiming that the judgment is void, on the ground that the court never obtained jurisdiction. In this, however, he is mistaken. For if we assume against the balance of testimony, that the *313defendant did pay the postage, still the judgment is merely irregular. The suit was commenced by the service of the summons and complaint. Proof of this fact was filed, and also an affidavit that no answer had been received. This authorized the clerk to enter up the judgment according to section 246 ■of the Code, The court had jurisdiction of the subject matter and of the parties, the defendant having been brought before the court by service of process. The judgment was therefore merely irregular and not void.
The motion not having been made in time must be denied with $10 costs.